DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052).
	Regarding claim 1, Lamorte discloses (Fig 1], [0059]-[0060]) a wearable training apparatus (10) comprising: a vision-control assembly (11) for engaging a user's face about the user's eyes ([0060]), said vision-control assembly comprising a see-through area about the user's eyes and an opaque area surrounding the see-through area (15) at least on a temporal side; and an inferior side thereof ([0015]); wherein the see-through area is form forming a reduced FOV about a gaze direction (Fig 1, [0058]-[0060]); and wherein the reduced FOV has a horizontal span encompassing at least a major portion of the natural binocular vision-area of FOV of the user’s eyes about the gaze direction thereof (Fig 1, [0058]-[0060]), said natural binocular vision-area being at an angular center of the natural FOV (Fig 1, [0070]) but does not disclose wherein the opaque area is for substantially blocking at least major portions of the natural monocular vision-areas of a natural field of vision (FOV) of the user’s eyes, said natural monocular vision-areas being peripheral to natural binocular vision-area on respectively temporal sides. However, in a similar endeavor, Jupe teaches wherein the opaque area is for substantially blocking ([0075], blinking reflex is masked) at least major portions of the natural monocular vision-areas of a natural field of vision (FOV) of the user’s eyes (Fig 27, Zone 3, alternation is choreographed/synchronized with blinking reflex), said natural monocular vision-areas being peripheral to natural binocular vision-area on respectively temporal sides (Fig 27, Zone 3, [0076]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Lamorte with the modulations of Jupe for the purpose of increasing the production of seamless perceptual views (Jupe, [0080]). 
	Regarding claim 22, Lamorte in view of Jupe discloses the invention as described in claim 1 and Lamorte further teaches wherein the reduced FOV encompasses the entire natural binocular vision-area of the natural FOV of the user’s eyes ([0011], the lens providing an optically differentiated field of view, and wherein the adjustment assembly is adapted to horizontally adjust each of the at least one transparent region to align with a user's eye pupils and inter-pupillary distance).
Claim(s) 2-3 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052) and in further view of Massof (6529331).
Regarding claim 2, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach further comprising a headgear; wherein the vision-control assembly is attached to the coupled to the headgear. However, Massof teaches further comprising a headgear (140); wherein the vision-control assembly (Fig 22, slave computers 162, 164) is coupled to the headgear (see at least Fig 21b, headgear 140 uses straps 148 and 150 to attach to cover 128). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the headgear of Massof for the purpose of increasing normal and unrestricted head and eye movements (Massof, Col 1, line 55). 
Regarding claim 3, Lamorte in view of Jupe and in further view of Massof discloses the invention as described in claim 2 and Massof further describes wherein the headgear (140) comprises a helmet body with a front opening about the user's eyes (Fig 21b shows 128 covering the front face of a user with an opening over the user’s face) and a protective fence covering the front opening (Fig 21b shows frame 124 covering the opening helmet 140 over the face of the user); and wherein the vision-control assembly (Fig 22, slave computers 162, 164) is coupled to inside the helmet body (Fig 22). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the headgear of Massof for the purpose of preventing misalignment with an optical system when a viewer moves his or her eyes (Massof, Col 7, line 65-67).
Regarding claim 24, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach wherein the horizontal span of the reduced FOV is about 120° with about 60° on each temporal side; about 60° with about 30° on each temporal side; about 80° to about 100° with about 40° to about 50° on each temporal side; about 100° to about 140° with about 50° to about 70° on each temporal side; or about 110° to about 130° with about 55° to about 65° on each temporal side. However, Massof teaches wherein the horizontal span of the reduced FOV is about 120° (Col 17, line 60, 135° encompasses the claimed range) with about 60° on each temporal side (Col 17, line 60, 85° encompasses the claimed range); about 60° with about 30° on each temporal side; about 80° to about 100° with about 40° to about 50° on each temporal side; about 100° to about 140° with about 50° to about 70° on each temporal side; or about 110° to about 130° with about 55° to about 65° on each temporal side. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte and Jupe with the field of view design of Massof to increase unrestricted eye movements within an eye display (Massof, Col 1, line 55).
Regarding claim 25, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach wherein the adjusted binocular vision-area has a horizontal span of about 40° to about 60° with about 20° to 30° on each temporal side; of at least about 60° with at least about 30° on each temporal side; or of about 100° with about 50° on each temporal side. However, Massof teaches wherein the adjusted binocular vision-area has a horizontal span of about 40° to about 60° (Col 17, line 60, 135° encompasses the claimed range) with about 20° to 30° on each temporal side (Col 17, line 60, 85° encompasses the claimed range); of at least about 60° with at least about 30° on each temporal side; or of about 100° with about 50° on each temporal side. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte and Jupe with the field of view design of Massof to increase unrestricted eye movements within an eye display (Massof, Col 1, line 55).
Regarding claim 26, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach wherein the reduced FOV has a vertical span encompassing at least a major portion of a vertical area-of-focus of the natural FOV of human eyes. However, Massof teaches wherein the reduced FOV has a vertical span encompassing at least a major portion of a vertical area-of-focus of the natural FOV of human eyes (Fig 1 shows aperture 15 is a vertical aperture with respect to faceplate 11). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte and Jupe with the field of view design of Massof to increase unrestricted eye movements within an eye display (Massof, Col 1, line 55).
Regarding claim 27, Lamorte in view of Jupe and in further view of Massof discloses the invention as described in claim 26 and Massof further teaches wherein the vertical span of the reduced FOV is about 35° to about 75° (Col 17, line 61, 105° encompasses the claimed range)  with a superior span of about 15° to about 35° (Col 17, line 60, 40° encompasses the claimed range) and an inferior span of about 20° to about 40° side (Col 17, line 61, 65° encompasses the claimed range); wherein the vertical span of the reduced FOV is about 55° with a superior span of about 25° and an inferior span of about 30°; wherein the vertical span of the reduced FOV is about 35° to about 75° with a superior span of about 15° to about 35° and an inferior span of about 20° to about 40°; wherein the vertical span of the reduced FOV is about 80° to about 100° with a superior span of about 60° and an inferior span of about 20° to about 40°; or wherein the vertical span of the reduced FOV is about 90° with a superior span of about 60° and an inferior span of about 30°. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Lamorte and Jupe with the field of view design of Massof to increase unrestricted eye movements within an eye display (Massof, Col 1, line 55).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052) and in further view of Osterhout (20110213664).
Regarding claim 5, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach further comprising: a display on an inner side a lens frame overlapping with at least one of the see-through area and the opaque area; and a control circuitry functionally coupled to the display for controlling the displaying of the display. However, Osterhout teaches further comprising: a display on an inner side of a lens frame (Fig 15C, [0290], the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content) overlapping with at least one of the see-through area and the opaque area (Fig 15C, [0299], eyepiece may be able to provide an augmented reality by overlaying information onto the user's viewed external environment); and a control circuitry ([0585], specific integrated circuit) functionally coupled to the display for controlling the displaying of the display ([0299], user may be able to control their view perspective relative to a 3D projected image). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the display system of Osterhout to reduce environmental noise and interference experienced by a user (Osterhout, [0299]).
Claim(s) 7, 8, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052) and in further view of Wong (20150177864).
Regarding claim 7, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach wherein the lens frame comprises at least one see-through display, said see-though display is for rendering a central portion thereof see-through for forming said see-through area and for displaying a dark color in a peripheral portion thereof surrounding the see-through area for forming said opaque area. However, Wong teaches wherein the lens frame comprises at least one see-through display ([0099], Fig 4C, field of view 414 of a device (e.g., a head-mountable device) through an optical element), said see-though display is for rendering a central portion thereof see-through for forming said see-through area (Fig 4C, see through area) and for displaying a dark color in a peripheral portion thereof surrounding the see-through area for forming said opaque area (Fig 4C demonstrates a dark color area, see-through area, and an opaque area with the use of a head mountable device). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the optical elements of Wong to allow bright areas of interest to be observed easier with a viewing device (Wong, [0098]).
Regarding claim 8, Lamorte in view of Jupe and in further view of Wong discloses the invention as described in claim 7 and Wong further teaches further comprising: an input component ([0094], 400, a device (such as a handheld device, a head-mountable device, or other portable/mobile device)); a control circuitry functionally coupled to the input component ([0094], head-mountable device could include one or more displays operable to provide graphics) and the at least one see-through display (Fig 4C shows right side portion 420 as a see-through display to area of interest 404); the control circuitry configured for receiving user input from the input component and adjusting the size and position of the see-through area of the see-through display based on received user input ([head-mountable device could be any of the devices shown and described in reference to FIGS. 1A-3], Fig 3 shows at least Gyroscope 320, GPS 322, LSS 304, and Eye Tracking System 302). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the optical elements of Wong to make areas of interest easier to view within a shaded display system (Wong, [0100]).
Regarding claim 19, Lamorte in view of Jupe discloses the invention as described in claim 1 and Lamorte further teaches a system for training a user ([0052]) comprising: wearable training apparatus (10), for being worn by the user (see at least Fig 1, [0060]); but does not teach at least one imaging device; at least one imaging device for capturing images of the user wearing the wearable training apparatus; and a computing device in communication with the at least one imaging device for tracking the user’s motion using the at least one imaging device. However, Wong teaches at least one imaging device (camera 120); at least one imaging device (120) for capturing images of the user wearing the wearable training apparatus ([0047], Fig 1A); and a computing device (118) in communication with the at least one imaging device (120) for tracking the user’s motion ([0030], eye-tracking) using the at least one imaging device (118). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the optical elements of Wong to make areas of interest easier to view (Wong, [0100]).
Regarding claim 21, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not wherein the opaque area is for substantially blocking at least the major portions of the natural monocular vision-areas of a natural FOV of the user’s eyes on the temporal sides thereof and on the bottom side thereof. However, Wong teaches wherein the opaque area  (Fig 4C demonstrates a dark color area, see-through area, and an opaque area with the use of a head mountable device) is for substantially blocking at least the major portions of the natural monocular vision-areas of a natural FOV of the user’s eyes on the temporal sides thereof and on the bottom side thereof (Fig 4C, [0099],manipulated field of view of a user through an optical element). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the optical elements of Wong to make areas of interest easier to view (Wong, [0100]).
Regarding claim 22, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach wherein the reduced FOV encompasses the entire natural binocular vision-area of the natural FOV of the user’s eyes. However, Wong teaches wherein the reduced FOV (404) encompasses the entire natural binocular vision-area (414) of the natural FOV of the user’s eyes (Fig 4C, [0099], field of view 414 may include the bright light source 402, the area of interest 404, and a right-side portion 420 of the optical element). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the optical elements of Wong to make areas of interest easier to view (Wong, [0100]).
Regarding claim 23, Lamorte in view of Jupe and in further of Wong discloses the invention as described in claim 22 and Wong further teaches wherein the reduced FOV (404) further encompasses a minor portion (Fig 4C, [0100], swipe interaction 419) of natural monocular vision-areas of the natural FOV of the user’s eyes  (Fig 4C, [0099], field of view 414). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the optical elements of Wong to make areas of interest easier to view (Wong, [0100]).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052) and in further view of Tipp (20160231599).
Regarding claim 9, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach wherein the opaque area comprises one or more first ventilation holes. However, Tipp teaches wherein the opaque area ([0032], lenses 14 are darkened or include light blocking features) comprises one or more first ventilation holes ([0040], Fig 1, Fig 2, vent arrangement 50). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the vent features of Tipp to include dynamic vent adjustment within an eyewear frame (Tipp, [0030]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052) and in further view of Coulter (20080055541).
Regarding claim 14, Lamorte in view of Jupe discloses the invention as described in claim 1 but does not teach further comprising a coupling structure for coupling the wearable training apparatus to a pair of eyeglasses or a head-mounting assembly for coupling the wearable training apparatus the user’s face. However, Coulter teaches further comprising a coupling structure for coupling the wearable training apparatus to a pair of eyeglasses ([0031], Fig 1, zones 108, 110 can be electrically coupled to a lens driver that is secured to, for example, a temple piece 112 or other portion of the eyewear) or a head-mounting assembly for coupling the wearable training apparatus the user’s face. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte and Jupe with the eyewear portions of Coulter to allow a user to select an appropriate zone actuation pattern without interfering with the wearer's activity (Coulter, [0031]).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lamorte (20160124247) in view of Jupe (20110164052) and in further view of Osterhout (20110213664) and in further of Wong (20150177864).
Regarding claim 20, Lamorte in view of Jupe and in further view of Osterhout discloses the invention as described in claim 5 and Lamorte further teaches a system for training a user ([0052]) comprising: wearable training apparatus (10), for being worn by the user (see at least Fig 1, [0060]); but does not teach at least one imaging device; at least one imaging device for capturing images of the user wearing the wearable training apparatus; and a computing device in communication with the at least one imaging device for tracking the user’s motion using the at least one imaging device. However, Wong teaches at least one imaging device (camera 120); at least one imaging device (120) for capturing images of the user wearing the wearable training apparatus ([0047], Fig 1A); and a computing device (118) in communication with the at least one imaging device (120) for tracking the user’s motion ([0030], eye-tracking) using the at least one imaging device (118). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical system of Lamorte, Jupe, and Osterhout with the optical elements of Wong to make areas of interest easier to view (Wong, [0100]).

Allowable Subject Matter
Claims 10, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 10, the prior art of Lamorte taken either singly or in combination with any other prior art fails to suggest such a wearable training apparatus including the specific arrangement: “wherein the vision-control assembly comprises a rear-extending opaque sidewall about at least the temporal side, the nasal side, and the inferior side of the see-through area; and wherein the sidewall is made of a soft material”. Claim 11 is allowable due to dependency on dependent claim 10.
Specifically, with respect to dependent claim 18, the prior art of Lamorte taken either singly or in combination with any other prior art fails to suggest such a wearable training apparatus including the specific arrangement: “wherein at least one of the vision-control assembly and the head-mounting assembly is for coupling the vision-control assembly to the user's face about the user's eyes with a vertex distance of about 12 millimeters (mm) to about 14 mm, said vertex distance being a distance between a rear-end of the see-through area and the front of the cornea of the eyes”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of claims 1-3, 5, 7-8, and 18-20 has been addressed in the above office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872